Exhibit (a)(3) FORM OF LETTER OF TRANSMITTAL VOXWARE, INC. LETTER OF TRANSMITTAL RE: TENDER OF ELIGIBLE OPTION(S) PURSUANT TO THE OFFER TO EXCHANGEDATED JANUARY 20, 2010 THE OFFER AND WITHDRAWAL RIGHTS EXPIRE AT 11:59 P.M., EASTERN TIME, ON FEBRUARY 25, 2010, UNLESS THE OFFER IS EXTENDED. Name: Address: Important: Read the remainder of this Letter of Transmittal before completing and signing this page. The chart below provides information regarding the grant date for each Eligible Option, the exercise price per share currently in effect for that Eligible Option, the total number of shares currently outstanding under that Eligible Option, the number of shares for which that Eligible Option is vested as of the commencement date of the Offer, the number of shares for which that Eligible Option is unvested as of the commencement date of the Offer and the number of shares for which the Replacement Option may be exercised, assuming such Eligible Option is exchanged. Indicate your decision to tender your Eligible Option(s) identified below by checking the “Exchange This Eligible Option” box. If you do not want to tender one or more of your Eligible Options for exchange, check the “Do Not Exchange This Eligible Option” box for each option you choose not to tender. If you do not clearly mark the “Exchange This Eligible Option” box with respect to an Eligible Option, your election with respect to that option will default to “Do Not Exchange This Eligible Option.” In that event, such Eligible Option will not be exchanged, and you will not receive a Replacement Option with respect to that Eligible Option. Total Number of Number of Number of Shares for Shares for Number of Current Shares Which Which Shares Do Not Exercise Subject to Eligible Eligible Underlying Exchange Exchange Price Per Eligible Option is Option is Replacement This Eligible This Eligible Grant Date Share Option Vested Unvested Option Option Option // $ (1) o o // $ (2) o o // $ (3) o o (1) [vesting schedule] (2) [vesting schedule] (3) [vesting schedule] Signature: Date: IMPORTANT: YOU MUST ALSO SIGN ON PAGE 3. To: Voxware, Inc.: By checking the “Exchange This Eligible Option” box in the table on the cover page of this Letter of Transmittal, I understand and agree to all of the following: 1. I hereby tender my Eligible Option(s) identified on the cover page of this Letter of Transmittal to Voxware, Inc., a Delaware corporation (“Voxware”), for exchange in accordance with the terms of the offer (the “Offer”) set forth in (1) the Offer to Exchange Certain Outstanding Options with an Exercise Price per Share of $2.25 or Higher for New Options, dated January 20, 2010 (“Offer to Exchange”), of which I hereby acknowledge receipt, and (2) this Letter of Transmittal. Each tendered Eligible Option will be canceled on February 25, 2010 and replaced with a new option on February 26, 2010, or, if the Offer is extended, the first business day following the extended expiration date. The date on which the new options are granted will constitute the “Replacement Grant Date.” All other capitalized terms used in this Letter of Transmittal but not defined herein have the meaning assigned to them in the Offer to Exchange. 2. The Offer is currently set to expire at 11:59 p.m. Eastern Time on February 25, 2010 (the “Expiration Date”), unless Voxware, in its discretion, extends the period of time during which the Offer will remain open. In such event, the term “Expiration Date” will mean the latest time and date at which the Offer, as so extended, expires. Each of my tendered Eligible Options will be canceled on the Expiration Date, and in exchange for each such canceled Eligible Option, a Replacement Option will be granted on the
